Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150527                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150527
                                                                    COA: 323485
                                                                    Wayne CC: 04-003956-FC
  MAURICE MARCEL SIMPKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 2, 2014
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall pay particular attention to the defendant’s
  contention: (1) that he is entitled to resentencing before a different judge because the
  trial court based the sentence it imposed, in part, on the results of a polygraph
  examination and (2) that he was denied his right to a fair trial based on a police officer’s
  testimony that the defendant was initially identified by the victim when she was shown
  his “mug shot” and that the defendant had been arrested for prior, unrelated crimes.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 28, 2015
           s0720
                                                                               Clerk